DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-13, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 2012/0059246).
Taylor shows computer implemented methods and apparatus for computing a hemodynamic quantity including: acquiring coronary angiography data from a patient at a first physiological state ([0123]) including monitoring movement of a contrast agent ([0124]), calculating a first flow in a blood vessel with a stenosis based on the angiography data corresponding to the first physiological state (resting flow, [0177]; imaging used to assign parameters for model; [0181]; Figure 24 steps 631 and 632; stenosis, [0170]), perturbing the first flow to a plurality of second flows (hyperemic flow represents perturbing, [0175]-[0181]; also boundary conditions for hyperemia determined by scaling resting state values, [0161]-[0162]; Figure 24) comprising a stenosis ([0170]), computing a hemodynamic quantity such as a baseline FFR (fractional flow reserve) from the first flow and stenosis and FFR values from the plurality of second flows (coronary flow under baseline conditions, [0177]; flow under hyperemia, [0179]); and determining a sensitivity of the FFR values to the perturbing based on the flow and change in pressure (changing FFR values based on hyperemia, [0161]; Figures 9-11 show greater variation in ratio of coronary pressure to aortic pressure when the patient is undergoing hyperemia), and displaying/reporting the computed hemodynamic quantity/sensitivity ([0109], [0117], [0198]-[0212]; Figures 9-11).
Also, modeling the blood vessel based on the angiography data ([0132]); iterative calculations ([0259], [0270], [0395]); iterating to calculate first flow until observed and measured time-intensity curves match (checking for sufficient contrast between .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2012/0059246) in view of Shalman et al. (US 6471656; hereinafter Shalman).
Taylor shows the invention substantially as described in the 102 rejection above.
Taylor fails to show multiplying/weighting by a flow rate ratio or a state-to-state flow rate ratio to calculate the second flow.  
  Shalman discloses a method and system for measuring hemodynamic parameters.  Shalman teaches that coronary flow reserve (CFR) is defined as the ratio of the mean hyperemic flow to the mean flow at rest (column 6, line 65-column 7, line 5).  It can be seen from the equation, using basic algebra, that the hyperemic flow may be calculated by multiplying the rest flow by the CFR (considered a state-to-state flow rate ratio).  Thus, this relationship is known in the art.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have calculated the boundary conditions of Taylor, such as the hyperemic flow, by multiplying the rest flow by the CFR (flow rate ratio) as taught by the relationship of Shalman, as Taylor sets forth numerous techniques for calculating the boundary conditions (such as hyperemic flow), and using the known relationship of CFR, hyperemic flow, and rest flow, one of ordinary skill in the art would derive the value of the hyperemic flow by multiplying the rest flow by the flow rate ratio as it is a suitable equivalent technique to that of Taylor.  Furthermore, as Taylor teaches that it is known to use population average data ([0239], [0172], [0341]), it would have been obvious to have used a population average hyperemic-to-rest flow .

Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Taylor does not disclose perturbing the flow rate, examiner respectfully disagrees.  Applicant notes that Taylor teaches adding or removing a stenosis or bypass, which would necessarily “perturb” the flow.  The presence of a stenosis or bypass “changes” the flow rate in the blood vessel.  A vessel completely blocked by a stenosis for example would have zero flow rate through the vessel.  The various modeling techniques disclosed by Taylor are precisely for the purpose of simulating the various possible conditions within a patient’s blood vessel, which includes “perturbing” the flow (various flow/pressure conditions, [0256]; [0241]-[0243]). 
In response to applicant’s arguments that Taylor fails to teach a stenosis in the vessel, examine respectfully disagrees.  Applicant points to [0241]-[0242] in regards to the simulated stenosis, however, the examiner notes that the patient’s anatomy is modeled initially, and the anatomy already includes stenoses ([0168]-[0170], [0206]).  Indeed, [0241] is directed to an embodiment for simulating removing the stenosis present in the patient’s anatomy.  All of the mathematical techniques set forth by Taylor, are based upon a patient having stenoses.  The calculations set forth in [0177]-[0179] 
In an effort to advance prosecution, the examiner would suggest further amending the claims to recite additional details of the methodology of the specific perturbing calculations set forth in applicant’s published specification [0059]-[0067], Figure 5.  For example, [0059] refers to computing a number of artificially generated stenoses having varying dimensions, and changing flow rate values by +/-.2%, .4%, etc., which would further define applicant’s intention for the term “perturbing”.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793